Citation Nr: 1036972	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-34 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active duty from April 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the claim.

The claim was remanded by the Board in November 2009 for 
additional development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to obtain any additional VA treatment records related 
to hearing loss and to schedule the Veteran for an appropriate VA 
examination.  The actions directed on remand have been 
accomplished and the matter returned for appellate review.  

The Board notes that the Veteran submitted additional evidence 
following the issuance of the July 2010 supplemental statement of 
the case, which was accompanied by a waiver of RO consideration 
and, therefore can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his bilateral hearing loss is etiologically related 
to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has experienced hearing loss as a 
result of noise exposure in service.  Specifically, in an October 
2006 statement, he asserts that his hearing loss was caused by 
exposure to loud plane engine noise; in an April 2009 statement, 
he added that he was also exposed to high caliber machine gun 
noise while testing the accuracy of weapons systems as an 
operational check of the aircraft's sight systems.

The Veteran's assertions of noise exposure are corroborated by 
his service records.  His DD-214 shows that he served as a fire 
control mechanic and that he received training in sight systems 
mechanics.  His record of military assignments also shows that he 
served as a sight mechanic from March 1955 to May 1956, gunnery 
systems mechanic from May 1956 to March 1957, and fire control 
systems mechanic from April 1957 until his discharge from active 
duty in November 1957.  Furthermore, his training data indicates 
that he received training for the AN/APG-30 Fire Control Radar, 
including training on performing operational checks of the 
system.

Several lay statements have been submitted in support of the 
Veteran's claim.  In statements dated April 2010 and July 2010, 
the Veteran's daughters report that as far back as they could 
remember they would have to repeat what they said to their 
father.  See statements from S.H. and G.W.  In addition, the 
Veteran's wife reports that shortly after returning from active 
duty, he began having difficulty hearing when he was spoken to 
and as time progressed, his ability to hear worsened and he would 
ask her many times to speak louder.  See July 2010 statement from 
V.B.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any problems hearing.  At the 
time of his separation from service, he denied ear, nose or 
throat trouble and running ears, a hearing test using the 
whispered and spoken voice was 15/15, bilaterally, and clinical 
evaluation of his ears and drums was normal.  See November 1957 
reports of medical examination and history.  

The post-service evidence of record reveals that the Veteran has 
received both VA and private treatment for bilateral hearing 
loss.  In an undated letter received in November 2008, 
audiologist D. Lorber reported that the Veteran had been his 
patient since February 1998 and that audiometric testing revealed 
a mild to severe sensorineural hearing loss in both ears.  A 
February 1998 audiogram was included, which showed speech 
discrimination scores of 92 percent in the right ear and 88 
percent in the left and air conduction studies as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
60
75
LEFT
5
15
65
65
55

See records from Albany Audiology and Hearing Aid Center, Inc.  

The Veteran underwent a VA compensation and pension (C&P) audio 
examination in June 2010, at which time his claims folder was 
reviewed.  The examiner noted that military hearing tests were 
15/15 spoken and/or whispered voice tests, which are not valid 
evidence of normal hearing or hearing impairment.  The examiner 
also noted specific VA and private records documenting a 
diagnosis of hearing loss.  The Veteran reported a chief 
complaint of gradual bilateral hearing loss, a history of 
military noise exposure in the form of 50 caliber machine guns 
and jet engines without hearing protection, and occupational and 
recreational noise exposure in the form of an auto mechanic for 
15 years after service without hearing protection, a machine 
operator for 14 years with hearing protection, and work in a tire 
factory for 13 years with hearing protection.  

Audiological testing revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
65
80
90
LEFT
20
30
70
70
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left.  The Veteran 
was diagnosed with sensorineural hearing loss in both ears, which 
was described as normal to profound in the right and normal to 
severe in the left.  

The examiner could not resolve the issue of whether it is at 
least as likely as not that the diagnosed hearing loss had its 
onset during active service or is related to any in-service 
disease, event or injury, including noise exposure from jet 
engines and high caliber machine gun fire during operational 
systems check, without resort to mere speculation.  The 
examiner's rationale was that a September 2005 Institute of 
Medicine Report on noise exposure in the military entitled 
"Noise and Military Service - Implications for Hearing Loss and 
Tinnitus," concluded that if documentation of the existence of 
hearing loss or tinnitus at discharge from the military is 
missing, it is nearly impossible to determine whether hearing 
loss or tinnitus later in life is the result of noise exposure 
during prior military service.  The examiner went on to say that 
as there is no valid evidence of auditory status in service (no 
audiograms were performed), the Veteran reported gradual hearing 
loss (rather than onset in service), and there are other 
potential etiologies, the examiner felt he could not resolve the 
issue without resort to speculation because it would be 
speculative to allocate a degree of the Veteran's current hearing 
to each of these etiologies or military noise exposure and the 
etiology of his hearing loss cannot be determined to a reasonable 
degree of certainty based on the evidence.  

The Board acknowledges the June 2010 VA examiner's opinion that 
the etiology of the Veteran's bilateral hearing loss could not be 
determined without resorting to mere speculation.  Insofar as the 
VA examiner failed to provide a clear statement as to the 
etiology of the Veteran's hearing loss, however, the Board finds 
this opinion to be of little probative value.  See Hogan v. 
Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may 
discount the value of competent medical evidence based on factors 
including the lack of a definitive statement as to etiology); see 
also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).

Considering all of the evidence of record, the Board finds that 
service connection for bilateral hearing loss is warranted.  As 
an initial matter, the post-service evidence clearly establishes 
that the Veteran has a current hearing loss disability pursuant 
to VA standards.  Secondly, and as noted above, the Veteran's 
report of in-service noise exposure has been corroborated by his 
service records.  In addition, the Board finds the Veteran's 
report of problems with his hearing acuity since service to be 
credible, and further finds that he is competent to report such 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Board also finds the statements submitted by the Veteran's wife 
and daughters to be competent and credible.  Therefore, after a 
careful review of all of the evidence of record, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran's current bilateral hearing loss is etiologically related 
to active service.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.




ORDER

Service connection for bilateral hearing loss is granted.  


___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


